905 So. 2d 990 (2005)
Irwin HICKS, Jr., Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1164.
District Court of Appeal of Florida, Third District.
June 29, 2005.
Rehearing Denied July 27, 2005.
Irwin Hicks, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
*991 PER CURIAM.
Irwin Hicks appeals an order denying his motion for post-conviction relief. In this post-conviction motion, the defendant asserts that his sentence is impermissible under Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), and Blakely v. Washington, 542 U.S. 296 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). Those decisions are inapplicable to the defendant's case.
We have held that the decision in Blakely is not retroactive. Burgal v. State, 888 So. 2d 702 (Fla. 3d DCA 2004); see McBride v. State, 884 So. 2d 476, 478 (Fla. 4th DCA 2004). Likewise, we have held that Apprendi is not retroactive. Modest v. State, 892 So. 2d 566 (Fla. 3d DCA 2005).
Affirmed.